Citation Nr: 0509393	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  02-07 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a left femoral neck stress 
fracture with degenerative changes, prior to January 16, 
2001.

2.  Entitlement to an increased rating for postoperative 
residuals of a left femoral neck stress fracture with 
degenerative changes, evaluated as 20 percent disabling 
effective January 16, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to April 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected left hip disability.  Based 
on the receipt of additional evidence, including the report 
of a February 2001 Department of Veterans Affairs (VA) 
examination, the RO, by rating action dated in May 2002, 
increased the evaluation assigned for postoperative residuals 
of a femoral neck stress fracture with degenerative changes 
to 20 percent, effective January 16, 2001.  This case was 
previously before the Board in December 2003, at which time 
it was remanded for additional development of the record.  As 
the requested actions have been accomplished, the case is 
again before the Board for appellate consideration.

The Board notes that the veteran's representative argues that 
service connection is warranted for the surgical scar, and 
that a separate evaluation be assigned for it.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).  Since this matter has not been developed or 
certified for appeal, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Prior to January 16, 2001, the residuals of the left 
femoral neck stress fracture were manifested by limitation of 
motion and was productive of no more than slight hip 
disability.

2.  As of January 16, 2001, the residuals of the veteran's 
left hip disability were manifested by limitation of motion, 
with pain, and resulted in no more than moderate hip 
disability.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for postoperative 
residuals of a femoral neck stress fracture with degenerative 
changes, prior to January 16, 2001 is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (2004).

2.  A rating in excess of 20 percent for postoperative 
residuals of a femoral neck stress fracture with degenerative 
changes, effective January 16, 2001 is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.



Notice

The Board notes that VA letters issued in March and November 
2004 apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letters provided to the appellant were not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains 
private medical records and the reports of VA examinations.  
The appellant has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.



Factual background

In a statement dated in October 1999, a private physician 
related that he had examined the veteran the previous month.  
The veteran complained of constant aching and sharp pain in 
the left hip.  He reported that he took Ibuprofen for the 
pain.  He claimed that the hip popped a lot more than it had 
previously.  An examination of the left hip disclosed loss of 
movement on both active and passive range of motion.  The 
left hip was painful to palpation and movement.  Diminished 
strength was apparent.  The diagnosis was status post left 
hip surgery due to fracture of femoral neck.  The examiner 
indicated that there was a 43 percent impairment of the left 
lower extremity.

The veteran was afforded a VA examination of the joints in 
May 2000.  He complained of daily pain, and noted that 
walking increased his symptoms.  He stated that rest and 
medication would decrease his symptoms.  There was no 
swelling, erythema, heat or dislocations.  It was indicated 
that he did not have flare-ups that caused him to take off 
from work.  A positive popping sensation was reported. Range 
of motion test disclosed that extension with the leg straight 
was 70 degrees, 0 degrees extension.  With the knee flexed, 
120 degrees flexion, 0 degrees extension.  Abduction was to 
45 degrees and adduction was to 30 degrees.  Internal 
rotation was to 40 degrees and external rotation was to 30 
degrees.  The veteran had two surgical incisions that were 
well-healed, without deformity or tissue loss.  He did not 
have any loss of sensation or muscle strength.  There was 
moderate tightness of the hamstring and moderate weakness of 
the quadriceps.  The impression was left hip stress fracture, 
status post open reduction internal fixation, causing mild 
functional impairment.

A VA examination was again conducted in February 2001.  The 
veteran complained of stiffness, pain, fatigue and lack of 
endurance in his "right" hip and leg.  He claimed that the 
pain ranged from uncomfortable to excruciating depending on 
the amount of repetitive or heavy lifting he did during the 
day.  An examination of the left hip showed that the scar was 
well healed.  There was no tenderness, redness, tissue loss, 
disfigurements or keloid formation noted.  The left leg was 2 
cm shorter than the right leg.  Range of motion of the left 
hip was limited by pain and stiffness.  It was not further 
limited by fatigue, weakness, lack of endurance or 
coordination.  The veteran had an average range of forward 
flexion-backward extension of 125 degrees; forward flexion 
from the neutral position to 125 degrees; and extension from 
the neutral position to 30 degrees.  He had an average range 
of abduction-adduction to 70 degrees; abduction from the 
neutral position to 45 degrees; adduction from the neutral 
position to 25 degrees; internal rotation from the neutral 
position to 45 degrees; and external rotation from the 
neutral position to 60 degrees.  No crepitus was noted 
throughout the range of motion.  There was no muscle atrophy.  
Gait was normal.  The diagnosis was status post left hip 
femoral neck fracture with residual fixation hardware, pain 
and arthritic rigidity.  The examiner commented that this 
resulted in moderate functional limitations, with 
restrictions on prolonged walking, standing or repetitive 
lifting.  

The veteran was again examined by the VA in July 2004.  The 
examiner noted that he reviewed the claims folder.  The 
veteran asserted that his left hip was getting progressively 
worse.  He claimed that he had almost constant pain in the 
left hip, with weakness, especially if he put any weight on 
it and during flare-ups.  He described stiffness, especially 
after a long drive.  He indicated that it did not swell up, 
that it was not red and hard, but that it was unstable and 
popped out, and that this caused severe pain, and he felt 
that his leg was misaligned at that time.  He maintained that 
it popped and snapped all the time and that although it had 
popped out, he had not fallen.  He stated that he caught 
himself prior to that and shifted his weight to the other 
leg.  He asserted that it locked and that he had fatigability 
and lack of endurance.  He reported that he took Ibuprofen 
for the pain.  He insisted that flare-ups were brought on by 
prolonged standing or suddenly standing up from a sitting 
position, or prolonged sitting.  He also claimed that 
sometimes doing nothing brought on the pain.  He indicated 
that he had at least one to two flare-ups per day, and that 
they lasted for less than five minutes.  He related that 
during flare-ups he had additional limitation of motion and 
functional impairment, so that he had to limp.  

On examination, the veteran stated that his pain level was 7 
on a scale of 1 to 10.  He was not limping or using a cane or 
crutches.  There was a well-healed scar that was a little 
sensitive to touch, but otherwise did not have any keloid 
formation and did not have any elevation or depression.  He 
did not have any evidence of unusual shoe wear pattern.  
There was objective evidence of painful motion of the left 
hip, but there was no edema, effusion, instability, redness 
or heat.  Forward flexion of the left hip was limited to 
about 0-100 degrees, with pain; extension was limited to 
about 0-18 degrees, and he started to get pain around 0-15 
degrees.  Adduction was about 0-15 degrees with pain; 
abduction was 0-30 degrees with pain.  External rotation was 
0-45 degrees with pain at 0-40 degrees; and internal rotation 
was about 0-30 degrees, with pain.  Repetitive motion caused 
an increase in pain and that decreased his range of motion 
further, but pain had the major impact, rather than weakness 
or lack of endurance or fatigue.  The impression was left 
femoral neck fracture with degenerative changes with 
limitation in function because of pain, moderate.  The 
examiner noted that X-ray studies revealed no hardware 
failure and no change from an X-ray study in 1995.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Malunion of the femur with slight knee or hip disability 
warrants a 10 percent evaluation.  Malunion of the femur with 
moderate knee or hip disability warrants a 20 percent 
evaluation.  Malunion of the femur with marked knee or hip 
disability warrants a 30 percent evaluation.  Fracture of 
surgical neck of the femur, with false joint or fracture of 
the shaft or anatomical neck of the femur with nonunion, 
without loose motion, weight bearing preserved with aid of 
brace warrants a 60 percent evaluation.  Fracture of the 
shaft or anatomical neck of the femur with nonunion, with 
loose motion, (spiral or oblique fracture) warrants an 80 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

Full hip range of motion is defined as 0 to 125 degrees hip 
flexion and 0 to 45 degrees hip abduction.  38 C.F.R. § 4.71, 
Plate II.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

As noted above, the RO assigned a 20 percent evaluation, 
effective January 16, 2001.  The issues in this case are 
whether a rating in excess of 10 percent is warranted prior 
to that date, and whether a rating higher than 20 percent is 
demonstrated by the evidence of record.  

The veteran has been afforded several examinations by the VA 
during the course of his claim.  The Board acknowledges that 
a private physician noted in October 1999 that the veteran 
had limitation of motion of the left hip.  He did not, 
however, provide the specific range of motion.  The Board 
observes that the VA examination of May 2000 demonstrated no 
more than slight limitation of motion, and there was no loss 
of muscle strength shown.  The examiner concluded that it was 
productive of only mild impairment.

The Board notes that while the examiner stated that the 
veteran's range of motion was limited by pain at the time of 
the February 2001 VA examination, the Board points out that 
the range of motion was essentially full, with flexion to 125 
degrees.  It must be emphasized that there was no indication 
of any muscle atrophy.  In light of the conclusion that the 
left hip disability was productive of moderate impairment, 
the RO increased the evaluation to 20 percent.  

The only evidence supporting the veteran's claim that a 
rating in excess of 10 percent is warranted prior to January 
16, 2001, is his statement regarding the severity of his 
disability.  The medical evidence fails to establish that the 
veteran's left hip disability resulted in more than slight 
impairment prior to this date.

With respect to the claim for a rating in excess of 20 
percent from January 16, 2001, the Board concedes that the 
most recent VA examination demonstrated limitation of motion 
with pain.  It is significant to note that there were no 
other signs of disability.  In this regard, the Board 
observes that there was no edema, effusion, instability, 
redness or heat.  The examiner still characterized the 
resulting disability as moderate.  While the limitation of 
motion increased on this examination, the overall level of 
disability still more nearly approximates the criteria for a 
20 percent evaluation.  The Board concludes, accordingly, 
that the preponderance of the evidence is against the claim 
for a rating in excess of 20 percent for residuals of a left 
femoral neck stress fracture with degenerative changes.

The veteran's representative argues that the veteran should 
be awarded a separate evaluation for arthritis under the 
precepts of several opinions of the General Counsel of the 
VA.  See VAOPGCPREC 23-97 and VAOPGCPREC 36-97.  It must be 
noted, however, that these opinions very specifically and 
narrowly applied to the knee and back, respectively.  There 
is no basis for an analogous rating in this case.  


ORDER

A rating in excess of 10 percent for postoperative residuals 
of a left femoral neck stress fracture with degenerative 
changes, prior to January 16, 2001, is denied.

A rating in excess of 20 percent for postoperative residuals 
of a left femoral neck stress fracture with degenerative 
changes, effective January 16, 2001 is denied.




	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


